         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 1 of 34



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



ADAM PERRY, on Behalf of Himself and All                   Case No.
Others Similarly Situated,
                                                           CLASS ACTION
                                Plaintiff,
                                                           COMPLAINT FOR VIOLATION OF
                v.                                         THE FEDERAL SECURITIES LAWS
WELLS FARGO & COMPANY, CHARLES W.
SCHARF, TIMOTHY J. SLOAN, and JOHN R.
                                                           JURY TRIAL DEMANDED
SHREWSBERRY,
                                Defendants.



        Plaintiff Adam Perry (“Plaintiff”), individually and on behalf of all others similarly situated, by

and through his undersigned counsel, hereby brings this Class Action Complaint for Violation of

Federal Securities Law (“Complaint”) against Wells Fargo & Company (“Company” or “Wells

Fargo”); and Charles Scharf, Wells Fargo Chief Executive Officer (“CEO”) and President; Timothy

J. Sloan, former Wells Fargo Chief Executive Officer and President; and John R. Shrewsberry, Wells

Fargo Senior Executive Vice President and Chief Financial Officer, based upon, inter alia, the

investigation conducted by and under the supervision of Plaintiff’s counsel, which included a review

of the Company’s public documents, conference calls, and announcements, United States (“U.S.”)

Securities and Exchange Commission (“SEC”) filings, wire and press releases published by and

regarding the Company, analysts’ reports and advisories abut the Company and readily obtainable

information. Plaintiff’s counsel’s investigation into the matters alleged herein is ongoing and many

relevant facts are known only to, or are exclusively within the custody or control of, the Company and

the Individual Defendants. Plaintiff believes that substantial additional evidentiary support will exist

for the allegations set forth herein after a reasonable opportunity for discovery.



                                                    1
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 2 of 34



                                  NATURE OF THE ACTION

       1.      This is a federal securities class action on behalf of a class consisting of all persons

other than Defendants who purchased or otherwise acquired common shares of Wells Fargo stock

between February 2, 2018, and March 10, 2020, both dates inclusive (the “Class Period”), seeking to

recover damages caused by Defendants’ violation of the federal securities laws and to pursue remedies

under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule

10b-5 promulgated thereunder, against the Company and certain of its top officials.

       2.      Wells Fargo is a Delaware company headquartered in San Francisco, California. Wells

Fargo is a financial services company that provides range of products and services, including banking,

consumer finance, credit cards, investments, leasing, and mortgages. The Company operates through

physical stores, the internet and other distribution channels worldwide.

       3.      On February 2, 2018, Wells Fargo entered into a Consent Order with the Board of

Governors of the Federal Reserve System (“FRS Consent Order”), committing to comply with the

Federal Reserve System’s (“FRS”) directives regarding its governance and risk management policies.

The FRS Consent Order was part of an enforcement action brought against the Company in

connection with certain of its fraudulent practices. Soon thereafter, on April 20, 2020, Wells Fargo

entered into yet another consent order with the Consumer Fraud Protection Bureau (“CFPB”) and

the Office of the Comptroller of the Currency (“OCC Consent Order”), which required Wells Fargo

to, among other things, develop a comprehensive plan for identifying and remediating present and

future consumer harm.

       4.      After the execution of the FRS and OCC Consent Orders, Wells Fargo embarked on

a years-long public campaign to repair its tarnished reputation, which it sought to do by widely touting

the corporate reforms Wells Fargo purportedly implemented in compliance with the FRS and OCC

Consent Orders. These corporate reforms had several major objectives, including remediation of past


                                                   2
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 3 of 34



harm done to consumers as well as preventing consumer fraud from happening in the future. In its

effort to convince the market and the investors that its revamped corporate infrastructure was

essentially fraud-proof, Wells Fargo’s disseminated dozens of public statements in its SEC filings,

earnings calls, and presentations, touting the progress and the effectives of its reforms which were

purportedly taking place consistent with and in compliance with the FRS and OCC Consent Orders.

       5.      In reality, however—and unbeknownst to the investing public—Wells Fargo was far

from complying with the regulators’ directive, including repeatedly submitting insufficiently developed

and inadequate remediation plans, struggling to meet deadlines, and failing to implement meaningful

reforms. The Company’s persistent failure to live up to its commitments under the FRS and OCC

Consent Orders even moved the regulators to threaten supervisory and/or enforcement actions and

additional penalties, a fact that investors were never apprised of in Wells Fargo’s public statements.

       6.       On March 4, 2020, via the publication of a 113-page report, the market learned that

notwithstanding Wells Fargo’s representations over the past two years, Wells Fargo “fell woefully”

short of implementing meaningful corporate reforms, and that its risk and compliance policies

remained dangerously inadequate to prevent another consumer fraud from occurring. Thus, instead

of fixing the broken compliance infrastructures, Wells Fargo engaged in a series of window dressing

changes to quench the investors’ demands, while remaining non-compliant with the regulatory

directives, in violation of the FRS and OCC Consent Orders.

       7.      On this news, the common shares of Wells Fargo stock (“Wells Fargo shares”) fell

more than 10% over two trading days, from $41.40 per share to $37.09 per share.

       8.      Following the publication of the report, on March 10, 2020, the U.S. House Financial

Services Committee (“Financial Services Committee”) Chairwoman Maxine Waters (“Chairwoman

Waters”) requested that the U.S. Department of Justice (“DOJ”) investigate Wells Fargo’s former

CEO, Defendant Sloan, for providing false statements in the context of his public testimony a year


                                                   3
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 4 of 34



earlier, in March 2019, which directly related to Wells Fargo’s compliance with the FRS and OCC

Consent Orders and its progress in developing and implementing effective and meaningful reforms.

       9.      On this news, the Company’s shares fell more than 20% over two trading days, from

$34.63 per share to $27.20 per share.

       10.     Throughout the Class Period, Defendants made materially false and misleading

statements, and failed to disclose material adverse facts about the Company’s business, operational,

and compliance policies. Specifically, Defendants made false and/or misleading statements and failed

to disclose to investors that: (i) Wells Fargo had inadequate disclosure controls and procedures and

internal controls over financial reporting, particularly with respect to its risk and compliance

management, policies and programs; (ii) the Company was not compliant with the regulatory consent

orders entered into in 2018; (iii) the Company’s remedial plans were inadequate, incomplete, and

insufficient to prevent from future consumer abuses; (iv) as a result of the continued noncompliance

with the regulatory consent orders, the Company was threatened with supervisory and/or

enforcement actions and penalties; (v) the Company’s remedial measures and risk and compliance

management remained inadequate to protect against consumer fraud; (vi) as a result of the foregoing,

Defendants’ positive statements about the Company’s business, operations, and prospects were

materially misleading and/or lacked a reasonable basis and omitted materials facts.

       11.     As a result of Wells Fargo’s wrongful acts and omissions, and the precipitous decline

in the market value of Wells Fargo’s common shares, Plaintiff and other Class members have suffered

significant losses and damages.

                                  JURISDICTION AND VENUE

       12.     The claims asserted herein arise under Section 10(b) and 20(a) of the Exchange Act

(15 U.S.C. § 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17 C.F.R. §

240.10b-5).


                                                  4
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 5 of 34



       13.     This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§ 1331 and Section 27 of the Exchange Act.

       14.     Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b), as the alleged misstatements were entered and the

subsequent damages took place in this Judicial District. Pursuant to Wells Fargo’s most recent annual

report on Form 10-K, as of June 28, 2019, there were 4,099,887,226 shares of the Company’s common

stock outstanding. Wells Fargo’s common stock trades on the New York Stock Exchange (“NYSE”).

Accordingly, there are presumably hundreds, if not thousands, of investors in Wells Fargo’s common

stock located with the U.S., some of whom undoubtedly reside in this Judicial District.

       15.     In connection with the acts alleged in this Complaint, Wells Fargo, directly or

indirectly, used the instrumentalities of interstate commerce, including interstate wires, U.S. Postal

Service mail, wireless spectrum, and the national securities exchange.

                                             PARTIES

       16.     Plaintiff is a resident of Las Vegas, Nevada. As set forth in the attached Certification,

incorporated by reference herein, Plaintiff acquired Wells Fargo shares during the Class Period, at

artificially inflated prices, and was damaged by the federal securities law violations and false and/or

misleading statements and/or material omissions alleged herein.

       17.     Defendant Wells Fargo is a Delaware corporation with a principal place of business at

420 Montgomery Street, San Francisco, California 94104. Wells Fargo shares trade on the New York

Stock Exchange (“NYSE”) under the ticker symbol “WFC.”

       18.     Defendant Timothy J. Sloan (“Sloan”) served as the Company’s CEO and President

from October 2016 until his resignation in March 2019.

       19.     Defendant Charles W. Scharf (“Scharf”) has served as the Company’s CEO and

President since October 2019.


                                                  5
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 6 of 34



        20.       Defendant John R. Shrewsberry (“Shrewsberry”) served as Senior Executive Vice

President and Chief Financial Officer (“CFO”) for Wells Fargo since May 2014.

        21.       Defendants Sloan, Scharf and Shrewsberry are sometimes referred to herein as the

“Individual Defendants.” The Individual Defendants, together with Wells Fargo, are sometimes

referred to herein as the “Defendants.”

        22.       The Individual Defendants possessed the authority to control the contents of

statements made by Wells Fargo in the Company’s reports to the SEC, press releases and presentations

to securities analysis, money and portfolio managers and institutional investors, i.e., the market. The

Individual Defendants were provided with copies of the Company’s reports and press releases alleged

herein to be misleading prior to, or shortly after, their issuance and had the ability and opportunity to

prevent their issuance or cause them to be corrected. Due to their positions with Wells Fargo, and

their access to Wells Fargo’s material information that was unavailable to the public, the Individual

Defendants knew that the adverse facts described herein were not disclosed to and were being

concealed from investors. The Individual Defendants are liable for the false statements and omissions

alleged herein.

                                 SUBSTANTIVE ALLEGATIONS

                                             Background

        23.       Wells Fargo is a financial services company that provides a range of products and

services, including banking, insurance, investments, mortgage, leasing, credit cards, and consumer

finance. The Company operates through physical stores, the internet, and other distribution channels

worldwide.

        24.       During the past two decades, Wells Fargo suffered from a complete breakdown of its

compliance and risk management infrastructures, which resulted in widespread consumer abuses,

including discrimination against minority home loan borrowers, fraudulent bank account opening


                                                   6
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 7 of 34



practices, invalid mortgage fees, unnecessary auto insurance, and erroneous foreclosures and loan

modification denials. In 2016, these and other issues reached their pivotal point and erupted in a

series of public scandals, attracting intensive regulatory scrutiny. In response, numerous state and

federal agencies, including, the DOJ and the SEC levied on Wells Fargo historical cash penalties and

imposed severe restrictions and requirements on Wells Fargo’s continued operations and growth.

         Materially False and Misleading Statements Issued During the Class Period

       25.     The Class Period begins on February 2, 2018. On that day, the FRS brought an

enforcement action against Wells Fargo to address the board’s corporate risk oversight failures, which

facilitated widespread consumer abuses and compliance breakdowns at Wells Fargo.

       26.     On the same day, Wells Fargo announced, via a press release that, as part of that

enforcement action, Wells Fargo entered into a Consent Order with the Board of Governors of the

FRS. Pursuant to the FRS Consent Order, Wells Fargo was required to enhance the Company’s

compliance and operational risk management in order to prevent from occurring future harm to

consumers. Among other things, the FRS Consent Order required Wells Fargo to submit, within a

60-day timeframe, plans to “improve the company’s firm-wide compliance and operational risk

management program” and to “enhance the board’s effectiveness in carrying out its oversight and

governance of [the Company.]” These requirements were put in place after years of regulators’

unsuccessful efforts to compel Wells Fargo to fix its pervasive risk management deficiencies which

posed a real and imminent threat to its customers.

       27.     Immediately following Wells Fargo’s entering into the FRS Consent Order, Wells

Fargo embarked on an intensive public campaign to improve its smeared brand image and to convince

investors that the Company was working hard to implement meaningful corporate reforms. During

a Business Update Call held the same day, February 2, 2018, to discuss the FRS Consent Order,

Defendant Sloan confirmed that Wells Fargo will, within the 60-days, “submit plans to the [FRS] that


                                                  7
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 8 of 34



leverage existing plans and efforts already underway to further enhance the board’s effectiveness in

carrying out its oversight and governance of the company and further improve the firm-wide

compliance and operational risk management program.” As to compliance and operational risk

management, Defendant Sloan represented that the Company “centralized all risk management

functions and are now implementing a fully integrated operating model for risk management across

all businesses and staff groups.”

        28.     On March 14, 2018, Wells Fargo filed its annual proxy statement with the SEC on

form DEF 14A in advance of the 2018 annual meeting of shareholders. Therein, Wells Fargo updated

shareholders on its progress and status of the remediation plans and affirmed its previous

“commitment[ ] to satisfying the requirements of the [FRS] [C]onsent [O]rder,” and stating in relevant

part:

         As part of our transformation, Wells Fargo is committed to a thorough review of
         the products we offer and the internal procedures we use to get things done. When
         we uncover anything that may be questionable, we address it and remediate
         any customers who may have been financially harmed. To strengthen Wells
         Fargo’s corporate culture, we are listening to our team members and inviting
         outside reviewers to help identify enhancements so we can make sure our culture
         is consistent across the organization.

        29.     On April 13, 2018, the Company filed its Quarterly Supplement for the quarter-ended

March 31, 2018, affirming its previous commitment to satisfying the requirements of the FRS Consent

Order and providing an update regarding the ongoing compliance with the FRS’s directive. To that

effect, Wells Fargo vouched to “take the [FRS] Consent Order seriously and [to] work to fully satisfy

all of the [FRS] Consent Order’s requirements.”

        30.     During an Earnings Call held the same day to discuss the Company’s financial results

and operations, Defendant Shrewsberry committed to “fully satisfy all of the consent order’s

requirements” while Defendant Sloan touted the extent of Wells Fargo’s corporate reforms as follows:

         [O]ver the past 19 months, we’ve taken significant actions to strengthen the
         way we manage operational and compliance risk at Wells Fargo. In March, we
                                                  8
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 9 of 34



         announced a new risk-management organizational design, which is an important
         step to ensuring that risk-management functions operate independently and
         provide improved and effective oversight of our businesses.

       31.     On April 20, 2018, the Company issued a press release filed with the SEC as Exhibit

99.1 to a Form 8-K, announcing that it has entered into consent orders with the CFPB and the OCC,

which require the Company to pay an aggregate of $1 billion in civil money penalties to resolve matters

relating to the Company’s practices involving certain automobile collateral protection insurance

policies and certain mortgage interest rate lock extensions. The OCC Consent Order was imposed on

Wells Fargo in response to a variety of consumer abuses, some dating back to 2013. These consumer

abuses included Wells Fargo’s practice of inconsistently applying its extension fee policy and

improperly charging borrowers fees, including when the bank’s own delay created the need for an

extension. Accordingly, an important part of the OCC Consent Order was a requirement that Wells

Fargo identifies the root causes of the deficiencies and remedies and corrects all harm done to

consumers. In the press release published in connection with the OCC Consent Order, Wells Fargo’s

then CEO and President, Defendant Sloan, affirmed Wells Fargo “share[s] the same priorities with

our regulators and that we are committed to working with them as we deliver our commitments with

focus, accountability, and transparency.”

       32.     On May 4, 2018, the Company filed its quarterly report on Form 10-Q with the SEC

for the period ended March 31, 2018 (“May 4 10-Q”). Therein, the Company provided an update

regarding its compliance with the FRS Consent Order, disclosing an anticipated review of Wells

Fargo’s previously submitted remediation plans to improve the Company’s compliance and

operational risk management and its intent to adopt and implement the plan along with its

enhancements and improvements by September 20, 2018. Specifically, Wells Fargo stated:

         On February 2, 2018, the Company entered into a consent order with the Board of
         Governors of the Federal Reserve System (FRB). As required by the consent
         order, the Board submitted to the FRB a plan to further enhance the Board’s
         governance and oversight of the Company, and the Company submitted to
                                                  9
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 10 of 34



         the FRB a plan to further improve the Company’s compliance and
         operational risk management program. As part of the review and approval
         process contemplated by the consent order, the Company will respond to
         any feedback provided by the FRB regarding the plans, including by making
         any necessary changes to the plans. The consent order also requires the
         Company, following the FRB’s acceptance and approval of the plans and the
         Company’s adoption and implementation of the plans, to complete by September
         30, 2018, third-party reviews of the enhancements and improvements provided for
         in the plans.

        33.     As to its compliance with the OCC Consent Order, the Company similarly stated that,

within 60 days, it will be required to submit “an acceptable enterprise-wide compliance risk

management plan and a plan to enhance the Company’s internal audit program with respect

to federal consumer financial law.” Additionally, the Company represented that it was engaged in an

“effort to identify other areas of instances where customers may have experienced financial harm.”

        34.     Appended as an exhibit to the May 4 10-Q were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein Defendant Shrewsberry certified that the “[May 10-Q report]

fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934”

and that “[t]he information contained in the [May 10-Q report] fairly presents, in all material respects,

the financial condition and results of operations of the Company.”

        35.     On May 7, 2018, Wells Fargo was notified, via a formal Response Letter by the FRS

(“FRS Response Letter”) that its submission was rejected as “materially incomplete” and that the

Company’s remediation plans “cannot be evaluated by [the FRS] staff for their adequacy.” The FRS

Response Letter detailed the incomplete elements of Wells Fargo’s submission, noting, among other

things, that Wells Fargo’s plan “fail[s] to comprehensively address operational risk.” Wells Fargo was

subsequently given two time extensions, until October 31, 2018, to revise its submission.

        36.     On July 13, 2018, the Company filed its Quarterly Supplement for the quarter ended

June 30, 2018, affirming its progress in “making further improvements to [the Company’s] compliance

and operational risk management programs.” During an Earnings Call held the same day to discuss


                                                   10
        Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 11 of 34



the Company’s results, Defendant Shrewsberry affirmed Wells Fargo’s commitment to “satisfying the

requirements of the Federal Reserve, OCC and CFPB consent orders.” When asked about Wells

Fargo’s investment in compliance and operational risk, Defendant Sloan highlighted that Wells Fargo

added “about 2,000 folks, team members in the risk function year-over-year,” which Defendant

Shrewsberry characterized as being “disproportionately” invested. With regards to the Company’s

compliance with the consent orders, Defendant Sloan, commented, in relevant part:

         [W]e’re working very constructively with the Fed. We’ve gotten some very
         thoughtful feedback from them. And our expectation is that sometime in the first
         half of next year, we’ll be able to move through that.

         I think the point to emphasize there is that our goal is not to just meet expectations
         so we can get the asset cap lifted. Our goal is to make the fundamental investments
         and changes that we need to make in how we manage operational and compliance
         risk at the company. That’s the goal, and that’s really where we’re focused, but no
         update from a timing standpoint.

       37.     As to Wells Fargo’s compliance with the OCC Consent Order, Wells Fargo did not

fare much better. On July 24, 2018, Wells Fargo was notified, via a formal Response Letter by the

OCC (“OCC Response Letter”) that its submission “lacks substance and detail in a number of

areas.” The OCC Response Letter instructed Wells Fargo to submit a revised plan and threatened

“future supervisory and/or enforcement actions.” Via the same OCC Response Letter, Wells Fargo

was instructed to submit a revised remediation plan.

       38.     Notwithstanding the regulators’ adverse actions and threats, Wells Fargo continued to

mislead investors and failed to apprise them of the truthful status, progress, and effectiveness of the

ongoing remediation efforts and the resultant risk of future consumer abuse. For example, on August

3, 2018, the Company filed its quarterly report on Form 10-Q with the SEC for the period ended June

30, 2018 (“August 3 10-Q”). Therein, the Company reiterated its commitment to further improve the

Company’s compliance and operational risk management program. In describing the FRS Consent

Order, the Company stated:


                                                  11
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 12 of 34



         As required by the consent order, the Board submitted to the FRB a plan to further
         enhance the Board’s governance and oversight of the Company, and the Company
         submitted to the FRB a plan to further improve the Company’s compliance and
         operational risk management program. The consent order also requires the
         Company, following the FRB’s acceptance and approval of the plans and the
         Company’s adoption and implementation of the plans, to complete third-party
         reviews of the enhancements and improvements provided for in the plans.

        39.     As to the OCC Consent Orders, Wells Fargo stated:

         As required by the consent orders, the Company submitted to the CFPB and OCC
         an enterprise-wide compliance risk management plan and a plan to enhance the
         Company's internal audit program with respect to federal consumer financial law
         and the terms of the consent orders. In addition, as required by the consent orders,
         the Company submitted for non-objection plans to remediate customers affected
         by the automobile collateral protection insurance and mortgage interest rate lock
         matters.

        40.     Appended as an exhibit to the August 3 10-Q were signed certifications pursuant to

the Sarbanes-Oxley Act of 2002, wherein the Defendant Sloan and Defendant Shrewsberry certified

that the “[August 10-Q report] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [August 10-Q report]

fairly presents, in all material respects, the financial condition and results of operations of the

Company.

        41.     On October 12, 2018, the Company filed its Quarterly Supplement for the quarter

ended September 30, 2018. During an Earnings Call held on the same day to discuss the Quarterly

Supplement, Defendant Sloan touted the Company’s progress relating to its compliance with the

regulatory consent orders, stating in relevant part:

         And we’re taking their detailed feedback and making changes across the
         company, especially in our operational and compliance risk management structure.
         A key milestone in this process is our newly enhanced risk management framework
         which fundamentally transforms how we manage risk throughout the organization
         in a comprehensive, integrated, and consistent manner.

        42.     On November 6, 2018, the Company filed its quarterly report on Form 10-Q with the

SEC for the period ended September 30, 2018 (“November 6 10-Q”).              Therein, the Company


                                                   12
        Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 13 of 34



reiterated its commitment to improve the Company’s compliance and operational risk management

program. In providing an update on Wells Fargo’s compliance with the FRS Consent Order, Wells

Fargo stated:

         As required by the consent order, the Board submitted to the FRB a plan to further
         enhance the Board’s governance and oversight of the Company, and the Company
         submitted to the FRB a plan to further improve the Company’s compliance and
         operational risk management program. The consent order also requires the
         Company, following the FRB’s acceptance and approval of the plans and the
         Company’s adoption and implementation of the plans, to complete third-party
         reviews of the enhancements and improvements provided for in the plans.

       43.      As to Wells Fargo’s compliance with the OCC Consent Order, Wells Fargo stated:

         As required by the consent orders, the Company submitted to the BCFP and OCC
         an enterprise-wide compliance risk management plan and a plan to enhance the
         Company's internal audit program with respect to federal consumer financial law
         and the terms of the consent orders. In addition, as required by the consent orders,
         the Company submitted for non-objection plans to remediate customers affected
         by the automobile collateral protection insurance and mortgage interest rate lock
         matters, as well as a plan for the management of remediation activities conducted
         by the Company.

       44.      Additionally, Wells Fargo continued to tout its operational and compliance risk

management reforms, stating in relevant part:

         At the management level, Wells Fargo Compliance, which is part of Corporate Risk,
         monitors the implementation of the Company’s compliance program. Wells Fargo
         Compliance reports to the CRO and also provides periodic reporting related to
         compliance risk to the Board’s Risk Committee and Compliance Subcommittee. In
         addition, the Risk & Control Committee for each business group and enterprise
         function reports compliance risk matters to the Enterprise Risk & Control
         Committee. We continue to enhance our oversight of operational and compliance
         risk management, including as required by the [FRS and OCC Consent Orders].

       45.      Appended as an exhibit to the November 6 10-Q were signed certifications pursuant

to the Sarbanes-Oxley Act of 2002, wherein Defendant Sloan and Defendant Shrewsberry certified

that the “[November 10-Q report] fully complies with the requirements of Section 13(a) or 15(d) of

the Securities Exchange Act of 1934” and that “[t]he information contained in the [November 10-Q




                                                 13
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 14 of 34



report] fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

        46.     On March 4, 2019, Wells Fargo was notified, via a formal letter by the OCC that its

revised plan “remain[s] inadequate.”

        47.     On March 11, 2019, Wells Fargo was notified, via a formal letter by the FRS that its

revised submission was “riddled with errors and discrepancies, such as incorrect progress

indicators for deliverables and illogical timeframes.”

        48.     On March 12, 2019 — only days after Wells Fargo was apprised of its non-compliance

with the regulatory Consent Orders — the Financial Services Committee held a hearing relating to

Wells Fargo’s consumer abuses and compliance breakdowns in connection with the series of scandals

that Wells Fargo engaged in, including the fraudulent consumer account opening scandal uncovered

in 2016, which led to the imposition and signing of the FRS Consent Order. In the opening remarks,

Defendant Sloan touted the Company’s remedial measures and corporate reforms put into place to

prevent future consumer harm. Specifically, Defendant Sloan stated:

         We have discarded our old decentralized structure that allowed prior problems to
         occur and centralized our enterprise control functions, such as risk, finance, human
         resources, compliance, and technology. We have enhanced our three “lines of
         defense”—front-line risk, independent risk management, and audit—to
         ensure multiple layers of review and to improve internal oversight. We have
         added more than 3,000 new risk professionals who work every day to ensure
         that we are conducting our business in the best interests of our customers,
         and we plan to hire more. Now, we have better visibility into issues as they
         emerge and can respond to them more quickly.

         We have taken a range of other steps to manage and reduce risk. We have
         reevaluated our products and services, shed riskier investments, and sold or
         discontinued non-core businesses and activities. And we have hired impressive
         new leaders—many from outside the company—to oversee our Risk, Legal,
         Human Resources, Technology, and Audit groups.

         Our Board of Directors has undergone a similar transformation. In the past two-
         and-a-half years, we have added seven new independent directors, who bring
         expertise in financial services, risk management, human capital
         management, technology, operations, and reputational risk. We have

                                                    14
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 15 of 34



         separated the roles of Chair and CEO, and our new Board Chair Betsy Duke is the
         first woman to chair a major United States financial institution. We also improved
         the reporting and analysis our directors receive, maintained our commitment to the
         Board’s diversity, and further empowered our Board committees to oversee
         improvements in risk management and corporate culture.

        49.     As to Wells Fargo’s compliance with the OCC Consent Orders, Defendant Sloan

assured the Financial Services Committee that Wells Fargo was “working very constructively” with

the regulators. In response to Chairwoman Waters’ direct question about whether Wells Fargo was

“in compliance, based on reviews that are done by the OCC and the [CFPB],” Defendant Sloan

testified, “We are in compliance with those plans.” Additionally, in response to a question from

Representative Nydia Velázquez regarding the status of the Company’s compliance with the FRS

Consent Order, Defendant Sloan implied that Wells Fargo had completed the governance reforms

required by the FRS, stating, “[a]s part of the consent order with the Fed, they want us to improve the

Board governance and oversight, which we have done.”

        50.     When questioned regarding the possibility of additional scandals emerging in the

future, Defendant Sloan repeatedly characterized the Company’s compliance issues as a problem of

the past, stating: “[t]here is nothing else that I am aware of that we haven’t disclosed[.]” He

further assured the Financial Services Committee that “the changes that we have implemented,

the substantive changes that we have implemented since I’ve became CEO are going to

prevent [scandals] from occurring as best we can.” Finally, Defendant Sloan testified that the

Company now had “checks and balances” in place that made the “likelihood that there would ever be

something like a retail sales practices issue happening again at Wells Fargo is very low, if not zero.”

        51.     Shortly thereafter, on March 26, 2019, Wells Fargo announced the retirement of

Defendant Sloan and the appointment of Allan Parker (“Parker”) as Wells Fargo’s Interim CEO and

President. In a conference call with analysts two days later, Defendant Sloan stated, “[w]hile I’m

confident in my ability to effectively lead Wells Fargo through the work that remains to be done, it


                                                  15
        Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 16 of 34



has become apparent that the focus on me has become a distraction that impacts our ability to

successfully move Wells Fargo forward.”

       52.     After the departure of Defendant Sloan, Wells Fargo continued to tout the remedial

measures and the purportedly robust corporate reforms put in place that were intended to make the

Company essentially fraud-proof. For example, on April 12, 2019, the Company issued a press release

regarding its results of operations and financial condition for the quarter ended March 31, 2019. The

Company’s Quarterly Supplement was filed with the SEC as exhibit 99.2 to Form 8-K. On the same

day, the Company executives hosted an earnings call with analysts and investors to discuss the

Company’s first quarter 2019 financial results. On that call, Parker continued Wells Fargo’s misleading

narrative, outlining the steps Wells Fargo has purportedly taken to comply with the requirements of

the Federal Reserve System:

          I think that it's appropriate to say that there was always a sufficient level of
         seriousness on the part of our Senior Management in terms of approaching the Fed
         consent order. We early on marshaled what we thought were the necessary
         resources to get everything done and in a manner of appropriate urgency
         and thoroughness. As time has gone on and there's been greater clarity about all
         the work that's been done and the expectations of the regulators, we've continued
         to focus on everything that needs to be done.

         [T]he effort that we're talking about, which is enhancing corporate
         governance protocols, establishing an even stronger risk management
         framework and achieving true operational excellence just takes a certain
         amount of time and we're doing that methodically, but we're also doing it in
         conjunction with our regulators as they provide us with constant feedback and the
         other thing that I will say is that when we're going forward with respect to the asset
         cap now, one of the things that we feel is critical to do is to get the input of our
         new Chief Technology Officer and our new Chief Auditor who are going to be --
         one of whom, our Chief Technology Officer, has just arrived and our Chief Auditor
         will arrive soon.

       53.     On May 3, 2019, the Company filed its quarterly report on Form 10-Q with the SEC

for the period ended March 31, 2019 (“May 3 10-Q”).             Therein, the Company reiterated its

commitment to improve the Company’s compliance and operational risk management program. In

providing an update on Wells Fargo’s compliance with the FRS Consent Order, the Company stated:

                                                  16
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 17 of 34



         As required by the consent order, the Board submitted to the FRB a plan to further
         enhance the Board’s governance and oversight of the Company, and the Company
         submitted to the FRB a plan to further improve the Company’s compliance and
         operational risk management program. The consent order also requires the
         Company, following the FRB’s acceptance and approval of the plans and the
         Company’s adoption and implementation of the plans, to complete an initial third-
         party review of the enhancements and improvements provided for in the plans.

        54.     As to Wells Fargo’s compliance with the OCC Consent Order, Wells Fargo stated:

         As required by the consent orders, the Company submitted to the CFPB and OCC
         an enterprise-wide compliance risk management plan and a plan to enhance the
         Company’s internal audit program with respect to federal consumer financial law
         and the terms of the consent orders. In addition, as required by the consent orders,
         the Company submitted for non-objection plans to remediate customers affected
         by the automobile collateral protection insurance and mortgage interest rate lock
         matters, as well as a plan for the management of remediation activities conducted
         by the Company.

        55.     Appended as an exhibit to the May 3 10-Q were signed certifications pursuant to the

Sarbanes-Oxley Act of 2002, wherein Mr. Parker and Defendant Shrewsberry certified that the “[May

10-Q report] fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange

Act of 1934” and that “[t]he information contained in the [May 10-Q report] fairly presents, in all

material respects, the financial condition and results of operations of the Company.”

        56.     Then again, on July 16, 2019, the Company issued a press release regarding its results

of operations and financial condition for the quarter ended June 30, 2019 and posted its 2Q19

Quarterly Supplement, which was also filed with the SEC as exhibit 99.2 to Form 8-K. On the same

day, the Company held an earnings call with analysts and investors, during which Defendant

Shrewsberry highlighted management’s focus on compliance and risk management, stating, in relevant

part that “[t]here is a very long list of ways to make Wells Fargo continually more efficient, and getting

that prioritize along with some of these very urgent requirements in our risk and control

environment is really, what the management team is most highly focused on.” With regards

to the Company’s risk department, Defendant Shrewsberry portrayed Wells Fargo’s revamped risk

department in exaggerated terms:

                                                   17
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 18 of 34



         So the risk department is setting policy and looking into businesses and setting
         expectations for businesses and testing the businesses, but the businesses are
         controlling their own risks. . . . I think our credit risks, our market risk, etc. have
         been historically very strong and continue to be today. So the newer muscle that's
         being developed in all of the businesses are these control teams, who go
         process by process, product by product and transaction flow by transaction
         flow to as Allen said, try and ensure excellence in what we do. So that we're not
         generating unexpected operational risk or compliance failures.

        57.     With regards to the Company’s expenditures with risk and compliance, Defendant

Shrewsberry stated that “the majority of [the investment spend] is really more on . . . compliance and

risk management. But having said that, the downside of not being excellent in those areas was

produced it’s more than a share of cost over the last few years. So from an economic perspective,

it’s probably got as high an NPV is [sic] anything else that we’re doing.”

        58.     On October 15, 2019, the Company filed its Quarterly Supplement for the quarter

ended September 30, 2019. During an Earnings Call held on the same day, Mr. Parker provided an

update on the Company’s compliance with the regulatory consent orders, stating: “With regard to the

issues raised in the Fed consent order, the feedback that we are getting from the Fed on a constant

basis is enabling us to continue to make progress in terms of responding to their expectations.”

        59.     On November 1, 2019, the Company filed its quarterly report on Form 10-Q with the

SEC for the period ended September 30, 2019 (“November 1 10-Q”).                 Therein, the Company

reiterated its commitment to improve the Company’s compliance and operational risk management

program. In providing an update on Wells Fargo’s compliance with the FRS Consent Order, Wells

Fargo stated:

         As required by the consent order, the Board submitted to the FRB a plan to further
         enhance the Board’s governance and oversight of the Company, and the Company
         submitted to the FRB a plan to further improve the Company’s compliance and
         operational risk management program. The Company continues to engage with the
         FRB as the Company works to address the consent order provisions. The consent
         order also requires the Company, following the FRB’s acceptance and approval of
         the plans and the Company’s adoption and implementation of the plans, to
         complete an initial third-party review of the enhancements and improvements
         provided for in the plans.

                                                   18
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 19 of 34



        60.     As to Wells Fargo’s compliance with the OCC Consent Order, Wells Fargo stated:

         As required by the consent orders, the Company submitted to the CFPB and OCC
         an enterprise-wide compliance risk management plan and a plan to enhance the
         Company’s internal audit program with respect to federal consumer financial law
         and the terms of the consent orders. In addition, as required by the consent orders,
         the Company submitted for non-objection plans to remediate customers affected
         by the automobile collateral protection insurance and mortgage interest rate lock
         matters, as well as a plan for the management of remediation activities conducted
         by the Company.

        61.     Appended as an exhibit to the November 1 10-Q were signed certifications pursuant

to the Sarbanes-Oxley Act of 2002, wherein Defendants Scharf and Shrewsberry certified that the

“[November 10-Q report] fully complies with the requirements of Section 13(a) or 15(d) of the

Securities Exchange Act of 1934” and that “[t]he information contained in the [November 10-Q

report] fairly presents, in all material respects, the financial condition and results of operations of the

Company.”

        62.     The above statements identified in ¶¶ 23-61 were materially false and/or misleading

and failed to disclose material adverse facts about the Company’s business, operations, and prospects.

Specifically, Defendants made false and/or misleading statements and failed to disclose to investors

that: (i) Wells Fargo had inadequate disclosure controls and procedures and internal controls over

financial reporting, particularly with respect to its risk and compliance policies and programs; (ii) the

Company was not compliant with the regulatory FRS and OCC Consent Orders; (iii) the Company’s

remedial plans were inadequate, incomplete, and insufficient to prevent from future consumer abuses;

(iv) the Company was threatened with supervisory and/or enforcement actions and penalties; (v) the

Company’s remedial measures and risk and compliance management remained inadequate to protect

against consumer fraud; (vi) as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects, were materially misleading and/or lacked a reasonable

basis and omitted materials facts.



                                                    19
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 20 of 34



                                   The Truth Begins to Emerge

        63.     On March 4, 2020, after a year-long campaign to improve its brand image, the

Financial Services Committee released a 113-page staff report (“Report”), titled “The Real Wells Fargo:

Board & Management Failures, Consumer Abuses, and Ineffective Regulatory Oversight.” The Report presented

the results of a year-long investigation into Wells Fargo’s compliance with five regulatory consent

orders, including the FRS and OCC Consent Orders. The Report revealed Wells Fargo’s prolonged

failure to satisfy the terms of the FRS and OCC Consent Orders and establish the safeguards necessary

to protect consumers from harm.

        64.     With respect to the FRS Consent Order, the Report revealed that the risk management

plans that Wells Fargo submitted to the FRS in April 2018 were “materially incomplete” and fell

“woefully short” of the FRS’s expectations, despite that Wells Fargo received constant feedback and

detailed guidance from the FRS. Wells Fargo’s revised submission on October 31, 2018 still “lacked

fundamental elements necessary to address the issues identified in the 2018 [FRS] Consent Order”

and was rejected by the FRS. Additionally, FRS threatened future supervisory and/or enforcement

actions. Notably, on March 11, 2019, the day before Defendant Sloan testified before the House

Financial Services Committee, the FRS sent a letter to Defendant Sloan and the Company’s Chair of

the Board of Directors, Betsy Duke, informing them that the Company’s remediation plans “remain

materially incomplete.” According to the Report, Wells Fargo was informed that the plan was

“riddled with errors and discrepancies, such as incorrect progress indicators for deliverables and

‘illogical timeframes’ for achieving future milestones.”

        65.     The Report further revealed that Wells Fargo likewise failed to comply with the OCC

Consent Orders. According to the Report, Wells Fargo’s original submission on June 19, 2018 was

rejected by the OCC, noting in a response that the Company’s remediation plan “lacks substance and

detail in a number of areas,” including the Company’s plan to “remediat[e] customers affected by


                                                   20
        Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 21 of 34



Wells Fargo’s force-placed insurance practices.” The OCC instructed Wells Fargo to resubmit its plan

for enhancing its internal audit functions and threatened future enforcement actions. Further, the

OCC admonished the Company’s sluggishness in making any meaningful progress:

         Although the bank is making progress in certain areas, significant time elapsed
         before the bank began demonstrating progress, and overall, progress is very slow.
         Additionally, the vast majority of progress appears to come after repeated
         pressure by the regulators, calling out missed deadlines, failed validations,
         and poor quality [sic] action plans. The Board and executive management must
         demonstrate the willingness and ability to implement and maintain effective
         corporate governance and risk management programs that span the enterprise.

       66.        The Report concluded that Wells Fargo’s risk management infrastructure remains

dangerously broken and inadequate to manage risks and protect consumers. Accordingly, the Report

recommended that Congress uses sanctions against recidivist megabanks like Wells Fargo, including

compelling Wells Fargo to either downsize or break up the bank to smaller, well-managed banks.

       67.        On this news, the price of Wells Fargo shares fell more than 10% over two trading

days, from $41.40 per share to $37.09 per share.

       68.        Three days after the release of the Report, on March 10, 2020, Defendant Scharf

testified before the Financial Services Committee. In his opening remarks, Defendant Scharf admitted

that “[Wells Fargo] ha[s] not yet done what is necessary to address [its] shortcomings.”

Defendant Scharf stated:

         [W]e had a flawed business model in how the company was managed. Our structure
         was problematic, and the company’s leadership failed its stakeholders. Our culture
         was broken, and we did not have the appropriate controls in place across the
         company.

       69.        As to the Report, Defendant Scharf admitted its findings were “beyond

disappointing.”

       70.        Following Defendant Scharf’s testimony, on March 10, 2020, House Financial Services

Committee Chairwoman Waters, via a letter to the Attorney General William Barr, requested that the

DOJ review Defendant Sloan’s testimony during the Committee hearing a year earlier, on March 12,

                                                   21
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 22 of 34



2019, for potential violation of the federal law prohibiting knowingly and willfully making a false

statement to Congress.

        71.     On this news, the price of Wells Fargo shares fell more than 20% over two trading

days, from $34.63 per share to $27.20 per share.

        72.     As a result of Wells Fargo’s wrongful acts and omissions, and the related precipitous

drop in the market value of Wells Fargo shares, Plaintiff and Class members have suffered significant

damages and losses.

                                CLASS ACTION ALLEGATIONS

        73.     Plaintiff brings this action pursuant to Rules 23(a) and (b) of the Federal Rules of Civil

Procedure, on its own behalf and as representative of a Class, consisting of all those who purchased

or otherwise acquired Wells Fargo shares during the Class Period (“Class”); and were damaged upon

the revelation of the alleged corrective disclosures. Excluded from the Class are Defendants, the

officers and directors of the Company, at all relevant times, members of their immediate families and

their legal representatives, heirs, successors or assigns and any entity in which Defendants have or had

a controlling interest.

        74.     The Class is so numerous and geographically dispersed that joinder of all members is

impracticable. Throughout the Class Period, Wells Fargo shares were actively traded on the NYSE.

While the exact number of Class members is unknown to Plaintiff at this time and can be ascertained

only through appropriate discovery, Plaintiff believes that there are hundreds or thousands of

members in the proposed Class. Record owners and other members of the Class may be readily

identifiable from information and records in the possession of Defendants or its transfer agent and

may be notified of the pendency of this action by mail, using the form of notice similar to that

customarily used in securities class actions.

        75.     Plaintiff’s claims are typical of the claims of the other members of the Class. Plaintiff


                                                   22
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 23 of 34



and members of the Class sustained damages from the same wrongful conduct of Defendants. The

injuries and damages of each member of the Class were directly caused by Defendants’ wrongful

conduct in violation of the laws described herein.

        76.       Plaintiff will fairly and adequately protect and represent the interests of members of

the Class. Plaintiff is an adequate representative of the Class and has no interest which is adverse to

the interests of absent Class members. Plaintiff has retained counsel competent and experienced in

class action litigation, including class actions in the financial services industry.

        77.       Common questions of law and fact exist as to all members of the Class, which

predominate over questions affecting solely individual members of the Class. These common

questions of law include, without limitation:

                 whether statements made by Wells Fargo and Individual Defendants to investors
                  during the Class Period included misrepresentations of material facts about the
                  financial condition, operations and oversight of operations at Wells Fargo;

                 whether Wells Fargo and Individual Defendants acted knowingly or recklessly in
                  issuing false and misleading statements or omitting material information that would
                  correct the misstatements;

                 whether Wells Fargo’s and Individual Defendants’ acts as alleged herein constituted
                  violations of the federal securities laws;

                 whether the prices of Wells Fargo shares during the Class Period were artificially
                  inflated due to Wells Fargo’s and Individual Defendants’ conduct described herein;

                 injury suffered by Plaintiff and Class members; and

                 the appropriate measure of damages suffered by Plaintiff and Class members.
        78.       A class action is superior to other methods for the fair and efficient adjudication of the

controversy because joinder of all Class members is impracticable. Treatment as a class will permit

a large number of similarly situated persons to prosecute their common claims in a single forum

simultaneously, efficiently, and without the duplication of effort and expense that numerous

individual actions would engender.


                                                     23
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 24 of 34



        79.     Class treatment will also permit the adjudication of claims by many Class members

who could not afford individually to litigate claims such as those asserted in this Complaint. The cost

to the court system of adjudication of such individualized litigation would be substantial. The

prosecution of separate actions by individual members of the Class would create a risk of inconsistent

or varying adjudications establishing incompatible standards of conduct for Wells Fargo and the

Individual Defendants.

        80.     Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                    APPLICABILITY OF PRESUMPTION OF RELIANCE
                         FRAUD ON THE MARKET DOCTRINE

        81.     The market for Wells Fargo shares was open, well-developed and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Wells Fargo’s shares traded at artificially inflated prices during the Class Period. Plaintiff and

other members of the Class purchased or otherwise acquired the Company’s shares relying upon the

integrity of the market price of Wells Fargo shares and market information relating to Wells Fargo,

and have been damaged thereby.

        82.     During the Class Period, the artificial inflation of Wells Fargo’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the Class

Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Wells Fargo’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of Wells Fargo financial and its

business, operations, and prospects, thus causing the price of the Company’s shares to be artificially

inflated at all relevant times, and when disclosed, negatively affected the value of the Wells Fargo

shares. Defendants’ materially false and/or misleading statements during the Class Period resulted in

                                                    24
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 25 of 34



Plaintiff and other members of the Class purchasing Wells Fargo shares at such artificially inflated

prices, and each of them has been damaged as a result.

        83.       Plaintiff will rely upon the presumption of reliance established by the fraud-on-the-

market doctrine as:

                 Wells Fargo and Individual Defendants made public misrepresentations or failed to
                  disclose material facts during the Class Period;

                 these misrepresentations and omissions were material to Plaintiff and the Class;

                 Wells Fargo shares were traded on the NYSE and were covered by numerous analysts;

                 Wells Fargo shares were liquid and traded with significant volume during the Class
                  Period;

                 the misrepresentations and omissions alleged herein would likely induce a reasonable
                  investor to misjudge the value of the Wells Fargo shares; and

                 Plaintiff and Class members purchased and/or sold Wells Fargo shares between the
                  time Wells Fargo and Individual Defendants misrepresented or failed to disclose
                  material facts and the time the true facts were disclosed, without knowledge of the
                  misrepresented or omitted facts.
        84.       As a result of the foregoing, the market for Wells Fargo shares promptly digested

current information regarding Wells Fargo from all publicly available sources and reflected such

information in Wells Fargo’s share price. Under these circumstances, all purchasers of Wells Fargo’s

shares during the Class Period suffered similar injury through their purchase of Wells Fargo’s shares

at artificially inflated prices. Thus, a presumption of reliance applies.

        85.       Accordingly, Plaintiff and Class members are entitled to a presumption of reliance

upon the integrity of the market.

        86.       In the alternative, Plaintiff and Class members are entitled to a presumption of reliance

established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v. United States, 406 U.S.

128, 92 S.Ct. 1456 (1972), because Defendants omitted material information during the Class Period

violating a duty to disclose such information as described above. Because this action involves


                                                     25
           Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 26 of 34



Defendants’ failure to disclose material adverse information regarding the Company’s business

operations and financial prospects—information that Defendants were obligated to disclose—

positive proof of reliance is not a prerequisite to recovery. All that is necessary is that the facts withheld

be material in the sense that a reasonable investor might have considered them important in making

investment decisions. Given the importance of the Class Period material misstatements and omissions

set forth above, that requirement is satisfied here.

                                          LOSS CAUSATION

          87.   Defendants’ wrongful conduct, as alleged herein, directly and proximately caused the

economic loss suffered by Plaintiff and the Class.

          88.   During the Class Period, Plaintiffs and the Class purchased Wells Fargo’s shares at

artificially inflated prices and were damaged thereby. The price of Wells Fargo shares significantly

declined when the misrepresentations made to the market, and/or the information alleged herein to

have been concealed from the market, and/or the effects thereof, were revealed, causing investors’

losses.

                                          NO SAFE HARBOR

          89.   The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to the allegedly false statements and omissions pled in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

circumstances. To the extent certain of the statements alleged to be false and misleading may be

characterized as forward-looking, they were not adequately identified as “forward-looking” statements

when made, and were not accompanied by meaningful cautionary statements identifying important

factors that could cause actual results to differ materially from those in the purportedly forward-

looking statements. Alternatively, to the extent that the statutory safe harbor is intended to apply to

any forward-looking statements pled herein, Wells Fargo and the Individual Defendants are liable for


                                                     26
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 27 of 34



those false and misleading forward-looking statements because at the time each of those forward-

looking statements was made, the particular speaker knew that the particular forward-looking

statement was false and misleading, and/or the forward-looking statement was authorized and/or

approved by an executive officer of Wells Fargo who knew that those statements were false and

misleading when made.

                                   SCIENTER ALLEGATIONS

        90.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were materially

false and/or misleading; knew that such statements or documents would be issued or disseminated to

the investing public; and knowingly and substantially participated or acquiesced in the issuance or

dissemination of such statements or documents as primary violations of the federal securities laws. As

set forth elsewhere herein in detail, the Individual Defendants, by virtue of their receipt of information

reflecting the true facts regarding Wells Fargo, their control over, and/or receipt and/or modification

of Wells Fargo’s allegedly materially misleading misstatements and/or their associations with the

Company which made them privy to confidential proprietary information concerning Wells Fargo,

participated in the fraudulent scheme alleged herein.

                                       CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

 (Violation of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder)
                                    Against All Defendants

        91.     Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

        92.     During the Class Period, Wells Fargo and the Individual Defendants, individually and

in concert, directly or indirectly, disseminated or approved false statements which they knew or

deliberately disregarded in that they contained misrepresentations and failed to disclose material facts

                                                   27
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 28 of 34



to make the statements made not misleading.

        93.     Wells Fargo and the Individual Defendants violated § 10(b) of the 1934 Act and Rule

10b-5 by: (a) making false statements of material facts or omitted to state material facts needed to

make the statements not misleading; or (b) engaging in acts and practices that operated as a fraud or

deceit upon Plaintiff and others similarly situated in connection with purchases of Wells Fargo shares

during the Class Period.

        94.     Wells Fargo and the Individual Defendants acted with scienter because they knew that

the statements issued in the name of Wells Fargo were materially false and misleading; knew that these

statements would be disseminated to investors; and knowingly and substantially participated, or

acquiesced in the issuance or dissemination of these statements as primary violations of securities laws.

Wells Fargo and Individual Defendants, through receipt of information reflecting true facts about

Wells Fargo, their control over, and/or receipt of or modification to Wells Fargo’s allegedly materially

misleading statements, which made them aware of Wells Fargo’s confidential proprietary information,

participated in the fraudulent scheme complained of herein.

        95.     Individual Defendants had actual knowledge of material omissions and/or the

falseness of material statements set forth by Wells Fargo, and intended to deceive Plaintiff and Class

members, or at a minimum, recklessly disregarded the truth through their failure to ascertain and

disclose the truth in statements made by them or other Wells Fargo employees to investors, including

Plaintiff and Class members.

        96.     Pursuant to the foregoing, the price of Wells Fargo shares were artificially inflated

during the Class Period. Due to their lack of knowledge of the false nature of statements made by

Wells Fargo and the Individual Defendants, Plaintiff and Class members relied on the statements

made by Wells Fargo and the Individual Defendants and/or the integrity of the market price of Wells

Fargo shares during the Class Period in purchasing Wells Fargo shares at prices that were artificially


                                                   28
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 29 of 34



inflated due to false and misleading statements made by Wells Fargo and the Individual Defendants.

        97.     Were Plaintiff and Class members made aware that the market price of Wells Fargo

shares were artificially and falsely inflated by misleading statements made by Wells Fargo and the

Individual Defendants, and by material adverse information that Wells Fargo and the Individual

Defendants failed to disclose, they would not have purchased Wells Fargo shares at artificially inflated

prices, or purchased them at any price.

        98.     Based on the wrongful conducted alleged herein, Plaintiff and Class members have

suffered damages in an amount to be determined at trial.

        99.     Wells Fargo and the Individual Defendants violated Section 10(b) of the 1934 Act and

Rule 10b-5 promulgated thereunder and are liable to Plaintiff and Class members for significant

damages suffered via their purchases of Wells Fargo shares during the Class Period.

                                  SECOND CLAIM FOR RELIEF

                         (Violation of Section 20(a) of the Exchange Act)
                                Against the Individual Defendants

        100.    Plaintiff hereby incorporates each preceding and succeeding paragraph as though fully

set forth herein.

        101.    During the Class Period, the Individual Defendants were involved in the management

and operation of Wells Fargo’s business affairs. Due to their senior positions, they had knowledge of

adverse non-public information regarding Wells Fargo’s non-compliance with the regulatory consent

orders and false representations in connection therewith.

        102.    As directors and/or officers of a publicly owned company, the Individual Defendants

had a duty to disseminate accurate and truthful information regarding Wells Fargo’s financial condition

and results of operations, and to correct any public statements issued by Wells Fargo which were

materially false or misleading.

        103.    Due to their positions of authority at Wells Fargo, the Individual Defendants

                                                  29
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 30 of 34



controlled the contents of various public filings, press releases and reports which Wells Fargo

disseminated in the market during the Class Period. During the Class Period, the Individual

Defendants utilized their authority to cause Wells Fargo to execute the wrongful acts alleged herein.

The Individual Defendants were therefore “controlling persons” at Wells Fargo pursuant to Section

20(a) of the Exchange Act. On this basis, they were participants in the unlawful conduct alleged which

caused the prices of Wells Fargo shares to be artificially inflated.

        104.    Based on the conduct described above, Individual Defendants are liable for the

violations committed by Wells Fargo pursuant to Section 20(a) of the Exchange Act.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully demands relief as follows:

        A.      Certifying this lawsuit as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure, certifying Plaintiff as Class Representative;

        B.      Awarding damages in favor of Plaintiff and members of the Class against Wells Fargo

and Individual Defendants, jointly and severally, for all damages sustained as a result of Wells Fargo’s

wrongdoing, in an amount to be proven at trial;

        C.      Awarding Plaintiff and members of the Class their costs of suit, including reasonable

attorneys’ fees and expenses, and including expert fees, as provided by law;

        D.      Awarding Plaintiff and members of the Class pre- and post-judgment interest at the

maximum rate allowable by law; and

        E.      Directing such further relief as it may deem just and proper.




                                                    30
          Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 31 of 34




                                      DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a jury trial

as to all issues triable by a jury.

Dated June 11, 2020

                                               LOWEY DANNENBERG, P.C.

                                               /s/ Christian Levis
                                               Christian Levis
                                               Frank Strangeman
                                               Andrea Farah
                                               44 South Broadway, Suite 1100
                                               White Plains, New York 10601
                                               Telephone: 914-997-0500
                                               clevis@lowey.com
                                               fstrangeman@lowey.com
                                               afarah@lowey.com

                                               Counsel for Plaintiff




                                                  31
Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 32 of 34




             CERTIFICATION
         Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 33 of 34



SWORN CERTIFICATION OF PLAINTIFF PURSUANT TO THE FEDERAL SECURITIES LAWS

I, Adam G. Perry certify that:

    1. I have reviewed the Complaint and authorize its filing and/or the filing of a Lead Plaintiff motion
       on my behalf.

    2. I am duly authorized to institute legal action against Wells Fargo & Co. and other defendants.

    3. I did not purchase the Wells Fargo & Co. securities that are the subject of this action at the direction
       of plaintiff’s counsel or in order to participate in any private action arising under this title.

    4. I am willing to serve as a representative party on behalf of a class and will testify at deposition and
       trial, if necessary.

    5. My transactions in Wells Fargo & Co. securities during the Class Period are set forth below.

    6. I have not sought to serve, nor served, as a representative party on behalf of a class under this title
       during the last three years.

    7. I will not accept any payment for serving as a representative party, except to receive my pro rata
       share of any recovery or as ordered or approved by the court, including the award to a representative
       plaintiff of reasonable costs and expenses (including lost wages) directly relating to the
       representation of the class.

I declare under penalty of perjury that the foregoing are true and correct statements.




                                                                         ______________________
Date                                                                            Adam G. Perry
        Case 1:20-cv-04494-GHW Document 1 Filed 06/11/20 Page 34 of 34



Adam G. Perry’s Transactions in Wells Fargo & Co. securities:


 Date                     Transaction Type          Quantity    Unit Price
 2/5/2020                 Buy                       37          $48.31
